
	

113 S2060 IS: Technology, Equality and Accessibility in College and Higher Education Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2060
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Ms. Warren (for herself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To direct the Architectural and Transportation Barriers Compliance Board to develop accessibility
			 guidelines for electronic instructional materials and related information
			 technologies in institutions of higher education, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Technology, Equality and Accessibility in College and Higher Education Act or the TEACH Act.
		
			2.
			Guidelines for accessible electronic instructional materials and related information technologies
			 in institutions of higher education
			
				(a)
				In general
				Not later than 18 months after the date of enactment of this Act, the Architectural and
			 Transportation Barriers Compliance Board established pursuant to section
			 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792) (in this Act
			 referred to as the Access Board) shall develop guidelines for the accessibility of electronic instructional materials and related
			 information technologies in institutions of higher education. Such
			 guidelines shall—
				
					(1)
					include performance criteria to ensure that such materials and technologies are accessible to
			 covered blind individuals and covered individuals with a disability; and
				
					(2)
					be consistent with the standards for technical and functional performance criteria issued pursuant
			 to section 508(a)(2)(A)(ii) of the Rehabilitation Act of 1973 (29 U.S.C.
			 794d(a)(2)(A)(ii)).
				
				(b)
				Harmonization with national and international standards
				The Access Board shall, to the extent practicable, ensure that the guidelines issued under
			 subsection (a) are consistent with national and international
			 accessibility standards for electronic instructional materials and related
			 information technologies.
			
				(c)
				Review and amendment
				Not later than 3 years after the effective date of the guidelines described in subsection (a), and
			 every 3 years thereafter, the Access Board shall review and, as
			 appropriate, amend such guidelines to reflect technological advances or
			 changes in electronic instructional materials and related information
			 technologies.
			
			3.
			Safe harbor protections
			Institutions of higher education that use electronic instructional materials and related
			 information technologies that comply with the accessibility guidelines
			 described in section 2 shall be deemed to be in compliance with the
			 non-discrimination provisions in section 504 of the Rehabilitation Act of
			 1973 (29 U.S.C. 794) and titles II and III of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 42 U.S.C. 12181 et
			 seq.) with respect to the use of such materials or technologies.
		
			4.
			Noncompliant electronic instructional materials and related information technologies
			Nothing in this Act shall be construed to require an institution of higher education to use
			 electronic instructional materials or related information technologies
			 that conform to the accessibility guidelines described in section 2 if the
			 institution of higher education provides such materials or technologies,
			 or an accommodation or modification, that would allow covered blind
			 individuals and covered individuals with a disability to receive the
			 educational benefits of such materials or technologies—
			
				(1)
				in an equally effective and equally integrated manner as non-disabled or non-blind students; and
			
				(2)
				with substantially equivalent ease of use of such materials or technologies.
			
			5.
			Authorization of appropriations
			There is authorized to be appropriated such sums as may be necessary to carry out section 2 of this
			 Act.
		
			6.
			Definitions
			In this Act:
			
				(1)
				Blind individual
				The term blind individual means an individual whose central visual acuity does not exceed 20/200 in the better eye with
			 correcting lenses or whose visual acuity, if better than 20/200, is
			 accompanied by a limit to the field of vision in the better eye to such a
			 degree that its widest diameter subtends an angle of no greater than 20
			 degrees.
			
				(2)
				Covered blind individual and covered individual with a disability
				The terms covered blind individual and covered individual with a disability mean a blind individual or an individual with a disability whose blindness or disability limits
			 the ability of such individual to access electronic instructional
			 materials and related information technologies.
			
				(3)
				Disability
				The term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42
			 U.S.C. 12102).
			
				(4)
				Electronic instructional material
				The term electronic instructional material means digital curricular content including course-assigned books, journals, articles, and web
			 pages, used by students, faculty, or administrative personnel of an
			 institution of higher education to facilitate the teaching and learning
			 process, including technologies used in distance education as defined in
			 section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
			(5)Institution of higher education
				The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
			
				(6)
				Related information technology
				The term related information technology—
				
					(A)
					means any electronic platform or delivery system used by students, faculty, or administrative
			 personnel of an institution of higher education to access electronic
			 instructional materials; and
				
					(B)
					includes any hardware, firmware, software, and applications required for the manipulation,
			 annotation, and dissemination of such electronic instructional materials.
				
